                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION


RORY ALLEN GREGORY                                                   PETITIONER
ADC #088783

v.                           Case No. 5:18-cv-00266 JM-JTK

DEXTER PAYNE1, Director,
Arkansas Department of Correction                                  RESPONDENT


                                       JUDGMENT

       Pursuant to the Order entered in this case on this date, IT IS CONSIDERED, ORDERED

and ADJUDGED that the Petition for Writ of Habeas Corpus is DISMISSED without prejudice,

and the relief prayed for is DENIED.

       SO ADJUDGED this 20th day of August, 2019.



                                                                 ________
                                                UNITED STATES DISTRICT JUDGE




       1
      Dexter Payne replaced Wendy Kelley as the prison director on or
about July 26, 2019.
